PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/091,043
Filing Date: 3 Oct 2018
Appellant(s): YAMAGUCHI et al.



__________________
Gerald Murphy, Registration # 28,977
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 15, 2021.

March 8, 2021- the rejection summarized hereinbelow is the combined subject matter of the non-final rejection dated 11/23/20 with appropriate additional details from the Kozai disclosure having been added to the 03/08/21 explanation to address the new limitations introduced in Applicants’ 02/23/21 response- from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 
The following ground(s) of rejection are applicable to the appealed claims.
Claims 9-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kozai, JP 2006-335936 in view of Matsushita et al., U.S. Patent Application Publication No. 2009/0171025 and Yamaguchi et al., WO 2015/194340.  To the extent that it evolved from a National stage application of the aforementioned international disclosure, U.S. Patent # 10,040,923 is believed to have an identical disclosure and is used as a faithful translation of the WIPO document into the English language.  All citation of teaching location will be those for the U.S. publication.
Applicants are referred to Example 2 of Kozai where there is taught the preparation of a polysiloxane-polyoxypropylene-polysiloxane (ABA) copolymer derived from an allyloxy-terminated polyoxyalkyle and an oligosiloxane featuring a hydrosilyl moiety at one end and a silanol group at the opposite end.  Applicant remarks that Example 2 from Kozai, the subject matter of which the Examiner emphasized in constructing the prior art rejection neither satisfies the claimed molecular weight limitation nor the limitation delineating the number of repeat units in the polyether chain.  It is indeed true that this lone exemplification does not fulfill those requirements.  On the other hand, [0030] says of the polymer product that it preferably has an average molecular weight of 500-10,000 and “a”, first defined in [0018] as connoting the number of repeating units of the polyether, preferably is within the In re Wertheim, 541 F.2d 257, 191
USPQ 90 (CCPA 1976).
Kozai is not exactly forthcoming as to the utility of these polymers.  Rather, it simply hints at employing it/them in condensation-curable polymer compositions in paragraph [0062] where its combination with alkoxysilane crosslinkers and condensation catalysts is mentioned.  However, the Examiner takes notice of the fact that polyoxyalkylenes bearing condensation-curable silicon-based functional groups are widely divulged in the prior art as suitable for formulating adhesive- and sealant compositions.  Indeed, the Kaneka Corporation alone has patented dozens, perhaps even hundreds, of inventions comprising a polyether matrix where the polyether is modified at its ends with a silane/siloxane residue bearing hydrolysable- or silanol groups.  To the host polymer are added various components that lend to the composition different desirable characteristics such as increased mechanical strength, improved adhesion such as the adjuvants disclosed in claim 15.  One such disclosure summarizing an organosilicon-modified polyether sealant/adhesive composition is Matsushita.  In addition to the polymer and catalyst alluded to in the abstract are an adhesion promoter [0052] and fillers [0145] in amounts consistent with those stipulated in claim 15.  There are also disclosed crosslinking agents [0178] of which methyltrimethoxysilane and vinyltrimethoxysilane are exemplary that may be used to tailor some properties such as tensile strength, elongation at break, etc.  
It is the Examiner’s position that (1) insofar as organosilicon-modified polyoxyalkylenes are so widely documented as being good candidates to fulfill the role of a base polymer for polymer sealants and adhesives and (2) one of ordinary skill understands that the products set forth in Kozai are meant to have some commercial application(s) and there is at least cursory mention of their formulation into condensation-curable compositions with alkoxysilane crosslinkers and catalysts, it would be obvious to formulate the polymers according to Kozai into sealant/adhesive compositions and, further, to add 
Matsushita, it is conceded only references the more conventional crosslinking agents typically reported in association with condensation-curable, alkoxysilylated organic polymers such as methyltrialkoxysilane and vinyltrialkoxysilane.  By contrast, the claims stipulate that the crosslinking agent has a structure that adheres with formula (7).
Yamaguchi, on the other hand, describes the employment of a crosslinker anticipatory of that claimed, albeit in the context of preparing a condensation-curable organopolysiloxane.  Under the heading SUMMARY OF INVENTION, it is stated that, by using these in lieu of the aforementioned more typical alkoxysilanes, there is obtained a composition that is improved in its cure rate.  Also, the storage stability/durability of a cured product derived therefrom is improved.  Further, it may be verified from Table 1 and the accompanying preceding description of the makeup of the compositions of Examples 1 and 4 and Comparative Examples 1 and 4 that the hardness and tensile strength of the cured product, even after 7 days, is enhanced.
That the effects of the crosslinking agent equivalent to component (b) of the instant invention are documented by Yamaguchi in a polyorganosiloxane composition , as opposed to the polyether compositions that are the focus of Kozai and Matsushita, is acknowledged.  It is the Examiner’s position, however, that the makeup of the backbone is not nearly so pertinent as is the fact that, in both instances, the polymer is cured via the same mechanism.  Hence, one of ordinary skill has a reasonable expectation that the same benefits espoused by Yamaguchi in using a crosslinker equivalent to claimed component (b) will be realized were it to be added instead to the polyether bearing terminal silanol groups taught by Kozai.


(2) Response to Argument
Applicant devotes nearly six full pages of their brief, from the paragraph bridging pages 8 and 9 to the second full paragraph on page 14, essentially arguing (i) that the permutation of a polyether featuring oligosiloxane moieties at both termini taught by Kozai in Example 2 had too few (34) repeating units, and (ii) the broader teachings encompassed too many possible permutations for the invention defined by claim 1 to have been gleaned without improper hindsight.  This assertion, in the Examiner’s estimation, ignores the breadth of their own invention.  That is, the claimed segment length of the polyether backbone Z as defined by the variable “p” is 50 to 700.  Applicant acknowledges that a broadest teaching of the degree of polymerization of the polyether component in Kozai [0018] is 1-1000.  A more preferred range of values describing suitable chain lengths of the polymer component is 1 to 150, as delineated in paragraph [0030].  The Examiner therefore observes that, whether one considers the broader range of 1 to 1,000, or the narrower range of 1 to 150, disclosed in the primary reference, the range defined by the claims overlaps the prior art range over about 65-67% of the latter’s values.  That is, the broader claimed range of 1-1000 fully encompasses the claimed range of 50 to 700 and the latter constitutes a full 65% of the magnitude of the former.  The narrower prior art range of 1 to 150 is overlapped by the claimed range of 50 to 700 over 67% of the former’s values.  
“A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.” In re Peterson 315 F.3d 1325, 1330, 56USPQ2d 1379, 1382-83 (Fed Cir. 2003).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Of course, the molecular weight of a polymer is reflected in the degree of polymerization of the repeating units in its backbone.  Hence, where the prior art discloses a polyether comprised of structurally equivalent repeating units, and in comparable quantities, and where the terminal groups are the same (though their contribution to the weight of the polymer is relatively nominal), the molecular weight of the polymer(s) will also be similar.
Finally, the range of values for the variable “p” has been, by all indications, merely amended as a means of avoiding the teachings of the exemplary permutation, Example 2 of Kozai, on which the Examiner had originally relied.  The record does not reflect that the range now claimed is in any way critical.
Turning to the assertion that there is demonstrated in the Specification unexpectedly beneficial results associated with the structure of the polymer, Applicant compares the properties of a cured product obtained from the composition of Example 6 with those derived from the composition of Comparative Example 1.  The polyether component of the comparative example is distinguished from the polyoxyalkylene compound (2) primarily in that the terminal groups are not comprised of an oligosiloxane residue for which the variable “m” is 2 to 8.  (It also differs to the extent that the condensation-reactive groups are methoxy groups, as opposed to silanol, Si-OH, groups and there are a plurality of methoxy moieties bonded to the terminal silicon atom whereas the claimed polymer has a 
	The Examiner has previously emphasized that the exemplary embodiment of Kozai ANTICIPATES this structural attribute deemed so crucial to the success of the instant invention.  A proper showing of unexpected results would, thus, necessarily relate to that which is not already anticipated by the primary reference.  An argument could even be made that Applicants’ comparison does not even constitute one with the closest prior art as is stipulated in MPEP 716.02(e) because, while it is acknowledged that the polymer in Example 2 of Kozai also does not comply with all of the claimed structural attributes, it does conform with the limitations defining the oligosiloxane end groups and it is the structure of said end groups that is purportedly responsible for imparting the enhanced hardness.
	Furthermore, this comparison hardly is commensurate in scope with the full scope of the claimed invention.  While the Examiner appreciates that the Specification is not confined to this lone embodiment representative of the instant invention, each of the exemplified polymers described in Examples 1 to 5 for subsequent use in the compositions of later examples is a polyether having oligosiloxane chains at the termini with four silicon atoms, m = 4.  There is no documentation of similar improvements in hardness where the terminal groups have only two silicon atoms (m =2) or as many as 8 (m=8).  It is acknowledged that Examples 6 to 20 vary compositionally by the employment of different catalysts, different crosslinkers (see Examples 10 and 11 where hydrolysable organosilicon compounds not conforming with formula 7 are used and, hence, these should actually have been categorized as comparative trials), and polyoxyalkylenes with different degrees of polymerization but, then again, Applicant has not attributed any enhancements in properties to these disparities.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
   

                                                                                                                                                                                                     Conferees:

/JAMES J SEIDLECK/Supervisory Patent Examiner, Art Unit 1765                      

/COLLEEN P DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.